DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2. Applicant’s election without traverse of species b, methods that conduct an antigen-antibody reaction using an antibody against a surface antigen of a type of cell that is not to be analyzed for a genetic abnormality, in the reply filed on 29 November 2021 is acknowledged. It is noted that the response states that claim 1 is generic. However, claim 1 at step “(b)” recites both species a) and b) as listed in the restriction requirement. Currently, no claims are generic to the recited species. 
Claim Status
3. 	Claims 1-17 are pending.
	Claims 1-17 are read on the elected invention and have been examined herein. It is noted that each of the claims encompass non-elected subject matter of methods that conduct an antigen-antibody reaction using an antibody against a surface antigen of a type of cell that is to be analyzed for a genetic abnormality. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-7, 14 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US 2008/0057505) in view of Kallioniemi et al (WO 2001/020044; cited in the IDS) and Bodmer et al (US 2009/0123054).
Lin teaches a method of analyzing circulating tumor cells (CTCs) comprising the steps of: (a) preparing a cell sample containing a plurality of eukaryotic cells obtained from a blood sample; (b) conducting an antigen-antibody reaction to the plurality of cells contained in the cell sample after the step (a) using an antibody against a surface antigen of a type of cell which is not to be analyzed for the genetic abnormality, so as to 
In particular, regarding steps (c) and (d), Lin teaches:
 “[0247] A sample of enriched cells is transferred to a surface and air-dried. This may be done by centrifugation of the enriched sample to provide a cell pellet, which is then transferred to a suitable surface for analysis, such as a plastic or glass microscope slide. The cells are then washed once with 20 mL of PBS for 5 min and subsequently fixed with 2% PFA (paraformaldehyde) in PBS for 40 min at room temperature. After rinsing with PBS three times, the cells are permeabilized by incubation in 0.1% Triton X-100 dissolved in PBS for 5 min.”

Regarding step (e), Lin further states:
[0051] In a preferred embodiment of the present invention, the cancer cells isolated from a cancer patient are characterized for their nucleic acid content. This characterizing the genetic content and/or gene expression pattern in the cancer cells using one or more of the following methodologies: single nucleotide polymorphism, quantitative PCR, FISH, 
[0052] Another aspect of the present invention is the monitoring of disease progression, response to therapy, or relapse in a patient with cancer by means of assessment of the malignancy index. The malignancy index is determined as the ratio between .alpha., the number of circulating candidate cancer cells or, circulating epithelial cells, and the number of cells .di-elect cons., which are non-apoptotic (or apoptotic) and/or over-express angiogenic markers and/or over-express proliferation markers and/or have reduced expression of tumor suppression genes, and/or have lost markers of differentiation and/or contains chromosomal deletion spanning tumor suppressor genes and/or contain chromosomal amplification of tumor promoters and/or over-express drug resistance factors and/or contain specific mutations. 
[0138] "FISH" or "fluorescence in situ hybridization" is an assay wherein a genetic marker can be localized to a chromosome by hybridization. Typically, to perform FISH, a nucleic acid probe that is fluorescently labeled is hybridized to interphase chromosomes that are prepared on a slide. The presence and location of a hybridizing probe can be visualized by fluorescence microscopy.
[0275] The negative depletion procedure illustrated above can be applied to enrich cancer cells, optionally followed by further identification and characterization approaches, such as antibody based positive capturing, FISH… For all downstream identification, appropriate selection of a panel of cancer markers can be different intracellular and/or extracellular cell surface markers. For instance, in the case of breast cancer, the markers can be classified into 2 different categories: tissue non-specific markers such as CK8/18, 19 and 20; EGFR, VEGF, FGF, MMP, Mucin, CD44v, beta-hCG; CEA+CK19; Maspsin etc., and tissue specific markers such as mammaglobulin I. The markers can further comprise apoptotic markers such as caspase 3. A panel of markers for different cancers can be analyzed. Each panel can include both tissue specific and non-specific markers.”

Accordingly, the teachings of Lin indicate that the isolated CTC target cells may be further analyzed using FISH wherein FISH is performed using fluorescently labeled probes that hybridize to nucleic acid sequences characteristic of a genetic abnormality in the cancer cells.

“[0289]…For all of the remaining patients however, the positive selection methods reported 0 cancer cells while the depletion method allowed the detection of 13 to 36 cancer cells. These are patients known to have metastatic cancer for which the selection method would have completely missed the diagnosis and for which the depletion methods described in this patent provided a better diagnostic option.”

Lin teaches that the fluorescent signals in the cells generated by the nucleic acid probes used in the FISH assay are analyzed using fluorescence microscopy (para [0036], but does not teach that a three-dimensional image analysis method is used to detect or count the fluorescent signals. 
However, Kallioniemi et al teaches methods of performing three-dimensional image analysis to spot count fluorescent signals generated by in situ hybridization assays (p. 3-4). Kallioniemi teaches that the methods disclosed therein are particularly applicable to methods in which the nucleic acid probes detect gene sequences correlated with tumor development and progression (p. 3).
It is disclosed that the three-dimensional imaging system is advantages in that discrete signals can be effectively and accurately counted, as well as allowing for the determination of genetic alterations of changes in gene copy number and genetic rearrangements, such as translocations and inversions (p. 4-6).
Additionally, Bodmer et al teaches methods for detecting circulating tumor cells in blood samples comprising obtaining partially purified circulating tumor cells from the blood sample; contacting the partially purified tumor cells with differentially labeled fluorescent nucleic acid probes and/or antibody probes to detect one or more 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Lin so as to have detected the signal count generated by the fluorescent-labeled probes used in the FISH analysis using three-dimensional image analysis in order to have achieved the benefits set forth by Kallioniemi and Bodmer of providing a highly accurate and sensitive means for detecting genetic abnormalities in tumor cells, including changes in copy number of cancer-associated genes, to thereby identify and characterize the circulating tumor cells.
Regarding claim 3, Lin further teaches methods which include the step of binding an antibody to the cell surface of cells that are not to be analyzed and removing these cells from the sample; and subsequently binding the resulting cell sample with an 
Regarding claims 4 and 14, Lin teaches that prior to performing the fluorescent detection step and after performing the permeation step, the negatively depleted cell sample is contacted with an antibody to detects an intracellular antigen in the target cell, wherein the antibody is labeled with a different fluorescent label (e.g. para [0041], [0053-0054] [0243], [0246] and [0272]).
Regarding claim 5, Lin teaches performing FISH analysis to detect the presence of a target circulating cancer cell in the sample. Lin states “[0133] A "genetic assay" is an assay that tests for the presence or sequence of a genetic element, where a genetic element can be any segment of a DNA or RNA molecule, including, but not limited to, a gene, a repetitive element, a transposable element, a regulatory element, a telomere, a centromere, or DNA or RNA of unknown function. As nonlimiting examples, genetic assays can be gene expression assays, PCR assays, karyotyping, or FISH.”
Further, Bodmer teaches characterizing the circulating tumor cells in blood samples by performing FISH using probes to target cancer genes, such as HER2 and EGFR, which are often genes that are often amplified in tumor cells (para [0081]. 

Regarding claims 6 and 7, Lin teaches that the cell sample is a blood sample (e.g. para [0016-0017]).
Regarding claim 17, Lin teaches that the enriched cells are transferred to a suitable surface, such as a plastic or glass microscope and treated with paraformaldehyde prior to being permeabilized (para [0245]). The treatment of the cells with paraformaldehyde is known to result in crosslinking of the cells.5. Claims 2, 11-13, 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US 2008/0057505) in view of Kallioniemi et al (WO 2001/020044; cited in the IDS) and Bodmer et al (US 2009/0123054), and further in view of Langer et al (Laboratory Investigation. 2005. 85:582-592) and Coleman et al (Molecular Diagnostics For the Clinical Laboratory. 1997, p. 172; cited in the IDS).
The teachings of Lin, Kallioniemi, and Bodmer are presented above.
In particular, Lin teaches treating the cells with the surfactant solution of triton X-100 (i.e. “the cells are permeabilized by incubation in 0.1% Triton X-100 dissolved in PBS for 5 min” (para [0245]). Bodmer teaches that cells are prepared for FISH by treatment with a 0.001% pepsin solution (para [0109]).

However, Langer teaches methods for analyzing tumor cells by performing FISH. At p. 583, col. 2, it is stated that:
“Cytospins were incubated in a 0.5% formaldehyde/PBS solution at room temperature for 10 min and washed 3 x 3 min with 1 x PBS followed by a fixation step in a freshly prepared cold mixture of 3:1 methanol:acetic acid at 41C for 30 min. Subsequently, cells were treated with 0.1% Triton X at ambient temperature for 15 min and digested for 10–15 min at 371C using 60 ml pepsin [10 mg/ml] in 50 ml 0.1 M hydrochloric acid.”

Additionally, Coleman (p. 173) teaches that:
 “Most tissues that are fixed in formalin or other crosslinking fixatives must be digested with a protease prior to ISH. Crosslinks between cellular macromolecules impede the penetration of probes and reduce accessibility to target nucleic acids. Optimual protease digestion will result in the degradation of enough crosslinks to allow penetration of the probe while retaining acceptable morphology. Commonly used proteases for ISH include proteinase and pepsin.”

In view of the teachings of Bodmer, Langer and Coleman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the method of Lin so as to have treated the fixed, immobilized CTCs by immersion in triton-X 100, followed by digestion with pepsin since this was a conventional method in the prior art for preparing cells for performing in situ hybridization assays in order to permit the penetration of probes into the cell, while maintaining cell morphology. 
6. Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US 2008/0057505) in view of Kallioniemi et al (WO 2001/020044; cited in the IDS) and Bodmer et al (US 2009/0123054), and further in view of Meng et al (PNAS. 2004. 101:9393-9398).
The teachings of Lin, Kallioniemi, and Bodmer are presented above. 
The combined references teach performing FISH on the enriched circulating tumor cells in using fluorescently labeled probes that hybridize to nucleic acid sequences characteristic of a genetic abnormality in the cancer cells in order to characterize the circulating tumor cells. Bodmer teaches characterizing the circulating tumor cells in blood samples by performing FISH using probes to target cancer genes, such as HER2 (para [0081]).
The combined references do not teach performing FISH using both a first probe that specifically binds to HER-2 and a second probe that specifically binds to CEP17.
However, Meng teaches methods for characterizing circulating tumor cells (CTCs) comprising performing FISH using a first probe to detect HER-2 and a second probe CEP17 that is a chromosome enumeration probe (see, e.g., abstract and p. 9394; and Figure 1). Meng discloses that HER2 gene amplification is correlated with progression of breast cancer and detection of HER2 gene amplification can be used to monitor patient’s response to treatment (e.g. p. 9393, col. 1]). It is disclosed that HER2 copy number levels are determined by calculating the ratio of fluorescence generated by the HER2 probe to that of the reference CEP17 probe (see, e.g., abstract, Table 1 and Discussion p. 9397).
In view of the teachings of Meng, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Lin so as to performed FISH using both a nucleic acid probe that binds to HER2 and the 
Regarding claim 9, Lin further teaches methods which include the step of binding an antibody to the cell surface of cells that are not to be analyzed and removing these cells from the sample; and subsequently binding the resulting cell sample with an antibody that binds to a surface antigen of the type of cell that is not to be analyzed for the genetic abnormality (para [0016], [0243-245], [0265-0266], [0272], [0287]). In particular, Lin teaches that once a sample has been enriched for the circulating tumor cell (target non-hematopoietic cell type), the cells in the enriched sample may be further characterized and their identity as a target cell / cancer cell confirmed by negative labeling processes, such that only a non-target cell is labeled by the antibody to the surface antigen and the absence of labeling is indicative of the presence of the target cell / cancer cell (para [0243-0244]; see also para [0270-271]). Lin further teaches that the cell that is not to be detected is a leukocyte cell and that antibodies to CD50 or CD31 are used to identify a cell as a non-target leukocyte cells (e.g. [0270--0271]).
Regarding claim 10, Lin teaches that the antibodies that are used to further characterize the target CTCs include antibodies to ErbB2 (i.e. HER2) and antibodies to cytokeratins (e.g. para [0039], [0041] and [0049]).7. Claims 1, 3-7, 14 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US 2008/0057505) in view of Mishima et al (EJC SUPPLEMENTS 8.7: 195. PERGAMON-ELSEVIER SCIENCE LTD. (Nov 2010) Abstract 621).

Lin teaches a method of analyzing circulating tumor cells (CTCs) comprising the steps of: (a) preparing a cell sample containing a plurality of eukaryotic cells obtained from a blood sample; (b) conducting an antigen-antibody reaction to the plurality of cells contained in the cell sample after the step (a) using an antibody against a surface antigen of a type of cell which is not to be analyzed for the genetic abnormality, so as to distinguish cells of the type to be analyzed for the genetic abnormality among the plurality of cells contained in the cell sample; (c) subjecting the plurality of cells contained in the cell sample to a permeation treatment after the step (b); (d) subjecting the plurality of cells contained in the cell sample to an immobilization treatment after at least one of the step (b) and the step (c); (e) performing fluorescence in situ hybridization (FISH) on the plurality of cells contained in the cell sample using at least one nucleic acid probe after the step (d), wherein the at least one nucleic acid probe has a fluorescent label and binds to a genetic sequence to be detected as indicative of a  genetic abnormality; (f) obtaining fluorescence signals from the at least one nucleic acid probe in the plurality of cells contained in the cell sample; and (g) determining whether or not any of the plurality of cells contained in the cell sample have the genetic abnormality by analyzing, among the cells distinguished as being cells of the type to be 
In particular, regarding steps (c) and (d), Lin teaches:
 “[0247] A sample of enriched cells is transferred to a surface and air-dried. This may be done by centrifugation of the enriched sample to provide a cell pellet, which is then transferred to a suitable surface for analysis, such as a plastic or glass microscope slide. The cells are then washed once with 20 mL of PBS for 5 min and subsequently fixed with 2% PFA (paraformaldehyde) in PBS for 40 min at room temperature. After rinsing with PBS three times, the cells are permeabilized by incubation in 0.1% Triton X-100 dissolved in PBS for 5 min.”

Regarding step (e), Lin further states:
[0051] In a preferred embodiment of the present invention, the cancer cells isolated from a cancer patient are characterized for their nucleic acid content. This method can comprise steps such as: a) providing a blood sample; b) removing red blood cells (RBCs) from said blood sample by selectively lysing said RBCs; c) removing white blood cells (WBCs) from said blood sample by specific binding of said WBCs to an anti-CD50 antibody or other leukocyte-specific antibody to enrich the sample with the targeted cancer cells, if any are present; d) amplifying RNA and/or DNA from the isolated cancer cells; and e) characterizing the genetic content and/or gene expression pattern in the cancer cells using one or more of the following methodologies: single nucleotide polymorphism, quantitative PCR, FISH, 
[0052] Another aspect of the present invention is the monitoring of disease progression, response to therapy, or relapse in a patient with cancer by means of assessment of the malignancy index. The malignancy index is determined as the ratio between .alpha., the number of circulating candidate cancer cells or, circulating epithelial cells, and the number of cells .di-elect cons., which are non-apoptotic (or apoptotic) and/or over-express angiogenic markers and/or over-express proliferation markers and/or have reduced expression of tumor suppression genes, and/or have lost markers of differentiation and/or contains chromosomal deletion spanning tumor suppressor genes and/or contain chromosomal amplification of tumor promoters and/or over-express drug resistance factors and/or contain specific mutations. 
[0138] "FISH" or "fluorescence in situ hybridization" is an assay wherein a genetic marker can be localized to a chromosome by hybridization. Typically, to perform FISH, a nucleic acid probe that is fluorescently labeled is hybridized to interphase chromosomes that are prepared on a slide. The presence and location of a hybridizing probe can be visualized by fluorescence microscopy.


Accordingly, the teachings of Lin indicate that the isolated CTC target cells may be further analyzed using FISH wherein FISH is performed using fluorescently labeled probes that hybridize to nucleic acid sequences characteristic of a genetic abnormality in the cancer cells.
Lin teaches that the “depletion method” described therein (i.e., method in which non-target cells are removed from the sample prior to performing FISH) is advantageous over positive enrichment methods, stating:
“[0289]…For all of the remaining patients however, the positive selection methods reported 0 cancer cells while the depletion method allowed the detection of 13 to 36 cancer cells. These are patients known to have metastatic cancer for which the selection method would have completely missed the diagnosis and for which the depletion methods described in this patent provided a better diagnostic option.”

Lin teaches that the fluorescent signals in the cells generated by the nucleic acid probes used in the FISH assay are analyzed using fluorescence microscopy (para [0036], but does not teach that a three-dimensional image analysis method is used to detect or count the fluorescent signals. 
However, Mishima teaches methods for analyzing CTCs to characterize metastatic tumor cells by first depleting non-CTCs from a blood sample using antibodies against WBCs, RBCs and platelets, labeling the concentrated CTCs with antibodies to 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Lin so as to have detected the signal count generated by the fluorescent-labeled probes used in the FISH analysis using the three-dimensional image analysis of Mishima in order to have achieved the benefits set forth by Mishima of providing an easy, accurate and sensitive means for detecting genetic abnormalities in tumor cells, including changes in copy number of cancer-associated genes, to thereby identify and characterize the circulating tumor cells.
Regarding claim 3, Lin further teaches methods which include the step of binding an antibody to the cell surface of cells that are not to be analyzed and removing these cells from the sample; and subsequently binding the resulting cell sample with an antibody that binds to a surface antigen of the type of cell that is not to be analyzed for the genetic abnormality (para [0016], [0243-245], [0265-0266], and [0271]). In particular, Lin teaches that once a sample has been enriched for the circulating tumor cell (target non-hematopoietic cell type), the cells in the enriched sample may be further characterized and their identity as a target cell / cancer cell confirmed by negative 
Regarding claims 4 and 14, Lin teaches that prior to performing the fluorescent detection step and after performing the permeation step, the negatively depleted cell sample is contacted with an antibody to detects an intracellular antigen in the target cell, wherein the antibody is labeled with a different fluorescent label (e.g. para [0041], [0053-0054] [0243], [0246] and [0272]).
Regarding claim 5, Lin teaches performing FISH analysis to detect the presence of a target circulating cancer cell in the sample. Lin states “[0133] A "genetic assay" is an assay that tests for the presence or sequence of a genetic element, where a genetic element can be any segment of a DNA or RNA molecule, including, but not limited to, a gene, a repetitive element, a transposable element, a regulatory element, a telomere, a centromere, or DNA or RNA of unknown function. As nonlimiting examples, genetic assays can be gene expression assays, PCR assays, karyotyping, or FISH.”
Further, Meng teaches characterizing the circulating tumor cells in blood samples by performing FISH using probes to the target cancer gene of HER2. Meng teaches that the HER2 gene status in CTCs can be used for treatment prognosis.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed the method of Lin using FISH probes that bind to DNA of a target gene, such as the HER2 gene, in order to have accomplished the objective set forth by Lin of performing a genetic assay on the enriched circulating tumor cells so as to have further characterized the circulating tumor cells.

Regarding claim 17, Lin teaches that the enriched cells are transferred to a suitable surface, such as a plastic or glass microscope and treated with paraformaldehyde prior to being permeabilized (para [0245]). The treatment of the cells with paraformaldehyde is known to result in crosslinking of the cells.8. Claims 2, 11-13, 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US 2008/0057505) in view of Mishima et al (EJC SUPPLEMENTS 8.7: 195. PERGAMON-ELSEVIER SCIENCE LTD. (Nov 2010) Abstract 621) and further in view of Langer et al (Laboratory Investigation. 2005. 85:582-592) and Coleman et al (Molecular Diagnostics For the Clinical Laboratory. 1997, p. 172; cited in the IDS).
The teachings of Lin and Mishima are presented above. In particular, Lin teaches treating the cells with the surfactant solution of triton X-100 (i.e. “the cells are permeabilized by incubation in 0.1% Triton X-100 dissolved in PBS for 5 min” (para [0245]). 
The combined references do not teach that the cells are permeabilized by treatment with an enzyme, and particularly pepsin, after an immersion treatment in the Triton X-100 surfactant solution.
However, Langer teaches methods for analyzing tumor cells by performing FISH. At p. 583, col. 2, it is stated that:
“Cytospins were incubated in a 0.5% formaldehyde/PBS solution at room temperature for 10 min and washed 3 x 3 min with 1 x PBS followed by a fixation step in a freshly prepared cold mixture of 3:1 methanol:acetic acid at 41C for 30 min. Subsequently, cells were treated with 0.1% Triton X at ambient temperature for 15 min 

Additionally, Coleman (p. 173) teaches that:
 “Most tissues that are fixed in formalin or other crosslinking fixatives must be digested with a protease prior to ISH. Crosslinks between cellular macromolecules impede the penetration of probes and reduce accessibility to target nucleic acids. Optimual protease digestion will result in the degradation of enough crosslinks to allow penetration of the probe while retaining acceptable morphology. Commonly used proteases for ISH include proteinase and pepsin.”

In view of the teachings of Langer and Coleman, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have  further modified the method of Lin so as to have treated the fixed, immobilized CTCs by immersion in triton-X 100, followed by digestion with pepsin since this was a conventional method in the prior art for preparing cells for performing in situ hybridization assays in order to permit the penetration of probes into the cell, while maintaining cell morphology. 
9. Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US 2008/0057505) in view of Mishima et al (EJC SUPPLEMENTS 8.7: 195. PERGAMON-ELSEVIER SCIENCE LTD. (Nov 2010) Abstract 621) and further in view of Meng et al (PNAS. 2004. 101:9393-9398).
The teachings of Lin and Mishima are presented above. The combined references teach performing FISH on the enriched circulating tumor cells using fluorescently labeled probes that hybridize to nucleic acid sequences characteristic of a genetic abnormality in the cancer cells in order to characterize the circulating tumor cells. Further, Meng teaches characterizing the circulating tumor cells in blood samples by performing FISH using probes to the target cancer gene of HER2.

However, Meng teaches methods for characterizing circulating tumor cells (CTCs) comprising performing FISH using a first probe to detect HER-2 and a second probe CEP17 that is a chromosome enumeration probe (see, e.g., abstract and p. 9394; and Figure 1). Meng discloses that HER2 gene amplification is correlated with progression of breast cancer and detection of HER2 gene amplification can be used to monitor patient’s response to treatment (e.g. p. 9393, col. 1]). It is disclosed that HER2 copy number levels are determined by calculating the ratio of fluorescence generated by the HER2 probe to that of the reference CEP17 probe (see, e.g., abstract, Table 1 and Discussion p. 9397).
In view of the teachings of Meng, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the method of Lin so as to performed FISH using both a nucleic acid probe that hybridizes to HER2 and the reference enumeration probe CEP17 since Meng teaches that determining the ratio of HER2/CEP17 in CTCs provides an effective means for determining the progression of breast cancer and responsiveness of patients to breast cancer treatment. 
Regarding claim 9, Lin further teaches methods which include the step of binding an antibody to the cell surface of cells that are not to be analyzed and removing these cells from the sample; and subsequently binding the resulting cell sample with an antibody that binds to a surface antigen of the type of cell that is not to be analyzed for the genetic abnormality (para [0016], [0243-245], [0265-0266], [0272], [0287]). In particular, Lin teaches that once a sample has been enriched for the circulating tumor 
Regarding claim 10, Lin teaches that the antibodies that are used to further characterize the target CTCs include antibodies to ErbB2 (i.e. HER2) and antibodies to cytokeratins (e.g. para [0039], [0041] and [0049]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634